Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer readable storage medium is broad enough to encompass a transitory signal per se, which is not one of the 4 statutory categories. See MPEP 2106.03 section II



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-10 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Re claim 3 the claim recites “wherein the reading the plurality of pieces of event data with the first duration sequentially from the event data flow comprises reading the plurality of pieces of event data with the first duration sequentially from the event data flow, adjacent pieces of event data with the first duration comprising a same piece of event data with a second duration”.  This language makes no sense and it is not clear what it is intended to mean or represent. Tthe language “adjacent pieces of event data with the first duration comprising a same piece of event data with a second duration” makes no sense and it is not at all clear what the limitation is intended to mean or represent.  For the purpose of examination the examiner is interpreting claim 3  as wherein the reading the plurality of pieces of event data with the first duration sequentially from the event data flow comprises reading  pieces of event data within the first duration which are also included in a second duration that overlaps with the first duration. See figure 4 for support. 


Re claim 4-10 these claims depend from claim 3 

Re claim 4, Claim 4 recites “when the brightness of one pixel within the first duration has changed for many times, providing a plurality of timestamps corresponding to the coordinate position of the pixel in the read event data”. The examiner notes that the term many is unclear here. Its not clear how many times is “many”. For the purpose of examination the examiner is interpreting this to be “more that once”. 

Re claim 5-10 these claims are rejected because the depend from claim 4. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. US 2016/0109955.

Re claim 1 Park discloses A method for processing an event data flow from a Dynamic Vision Sensor (DVS) for recording pixel information about a specific event (see paragraph 49 event based image sensor is a dynamic vision sensor), comprising: reading a plurality of pieces of event data (see paragraph 87 note that event signals are output) with a first duration  sequentially from the event data flow (see paragraph125 note that event signals may be from a predetermined time window see also figure 2); with respect to each piece of event data with the first duration , analyzing the event data to acquire time-difference information about each event within the first duration (see paragraph 97 The time difference computer 520 computes information of a time difference between the map element corresponding to the event signal and each of the neighboring map elements of the map element, based on the timestamp information” note that time difference is calculated for the even signal); and generating an image frame presenting a change in movement within the first duration in accordance with the time-difference information about each event within the first duration (see paragraph 107 “ The optical flow computer 540 computes an optical flow based on the information of the distance difference computed by the distance difference 530 and the information of the time difference computed by the time difference computer 520.” Note that optical flow is computed based on the time difference information ).

Re claim 2 Park discloses wherein the specific event is an event where brightness of a pixel in the DVS has changed (see paragraph 63 note that light incident to a sensing element increases ), and the acquired event data comprises a coordinate position of each pixel whose brightness(see paragraph 63 note that a position i.e. (3,10)  corresponds to the event comprising an increase in light )  has changed within the first duration and a timestamp of each pixel whose brightness has changed (see paragraph 64 and 65 note that the event is given a timestamp ). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,  and 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2016/0109955 in view of  Lee US 2017/0032536.

Re claim 3 Park discloses all the elements of claim 1 Park  does not expressly disclose, wherein the reading the plurality of pieces of event data with the first duration sequentially from the event data flow comprises reading  pieces of event data within the first duration which are also included in a second duration that overlaps with the first duration. Lee discloses wherein the reading the plurality of pieces of event data with the first duration sequentially from the event data flow comprises reading  pieces of event data within the first duration which are also included in a second duration that overlaps with the first duration (see paragraph 27 note that images are generated based on different time periods which are overlapped to sense motion using an event map ). The motivation to combine is “it is possible to efficiently enhance recognition accuracy with respect to a motion of an object by recognizing the motion based on context information for the motion of the object based on a plurality of images including time information corresponding to different time ranges.” See paragraph 101. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method of Park with the overlapping time intervals of Lee to reach the aforementioned advantage.



Re claim 4 Park further discloses wherein the reading the plurality of pieces of event data with the first duration sequentially from the event data flow comprises: when the brightness of one pixel within the first duration has changed for more that once, providing a plurality of timestamps corresponding to the coordinate position of the pixel in the read event data; and selecting a timestamp for the pixel whose brightness has changed recently from the plurality of timestamps as a timestamp corresponding to the coordinate position of the pixel ( see paragraph 67 “[0067] Based on the information of the target sensing element, the timestamp unit 220 may store a time at which a new event occurs, for example, a time at which the target sensing element outputs a new event signal, in a map element corresponding to the target sensing element in the event map. [0068] For example, the timestamp unit 220 may store the time at which the new event occurs for each of the plurality of map elements included in the event map based on the received event signal. [0069] Thus, the timestamp information generated by the timestamp unit 220 may include information of a most recent time at which an event signal is output from each of the plurality of sensing elements.”  Note that if a new event occurs at the same position only the most recent is used).


Allowable Subject Matter
Claim 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/            Primary Examiner, Art Unit 2669